Citation Nr: 1105573	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-39 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active duty from October 1990 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In March 2010, the Veteran testified before the undersigned 
Acting Veterans Law Judge sitting at the RO.  A copy of the 
hearing transcript is of record and has been reviewed.

The Board notes that when a claimant makes a claim, he is seeking 
service connection for symptoms regardless of how those symptoms 
are diagnosed or labeled.  As such, the Board has recharacterized 
the issue of entitlement to service connection for PTSD as 
entitlement to service connection for an acquired psychiatric 
disability, to include PTSD.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that he has PTSD as a result of his 
involvement in a motor vehicle accident that occurred during 
service.  Specifically, he contends that in 1992, while driving a 
military truck, as part of a convoy, from his base in Germany to 
a field exercise, he was involved in an accident that resulted in 
the death of a civilian driver.  (see February 2008 statement).  
He testified that he thinks about this accident at least every 
other day.  

The RO denied the Veteran's claim in August 2008, determining 
that the evidence does not show that the Veteran has PTSD based 
on a corroborated stressor.  
The record reflects that the Veteran had service in Baumholder, 
Germany, from 1991 to 1993; however, it does not document the 
Veteran's involvement in a 1992 motor vehicle accident, nor does 
it show any evidence of psychiatric complaints, treatment, or 
diagnoses during service.  Moreover, according to an August 2008 
memorandum, VA determined that the information of record was 
insufficient to send it to the US Army and Joint Services Records 
Research Center and/or insufficient to allow for meaningful 
research of the records at the National Archives and Records 
Administration.  In short, the record contains entirely no 
evidence of the Veteran's claimed stressor.  However, in light of 
his statements and hearing testimony, the Board finds he should 
be afforded an additional opportunity to submit any information 
or evidence in support of his claimed stressor.

With regard to whether the Veteran has a current psychiatric 
disability, the Board notes that a private evaluation report 
dated in January 2008 shows a diagnosis of PTSD; however there is 
no discussion of the DSM-IV criteria that have been met to render 
such a diagnosis.  As such, the Board finds that a comprehensive 
VA psychiatric examination should be afforded to the Veteran to 
determine the nature and etiology of any currently diagnosed 
psychiatric disability.  See Stefl v. Nicholson, 21 Vet. App. 
120, 125 (2007) (an adequate VA medical examination must consider 
the Veteran's pertinent medical history).  It is also noted that 
in 2008, the Veteran's private physician referred the Veteran for 
behavioral counseling, thus, any records pertaining to such 
treatment should be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any 
additional evidence or information, to 
include any lay statements, that 
corroborates his involvement in a motor 
vehicle accident during service in Germany 
in 1992.

2.  Ask the Veteran if he has received or 
is receiving psychiatric treatment.  If so, 
ask him to submit the name of the provider, 
address, and dates of treatment for any 
current behavioral therapy.  After 
obtaining any necessary authorization and 
consent forms from the Veteran, request any 
and all treatment records pertaining to the 
Veteran's psychiatric treatment.

3.  Thereafter, schedule the Veteran a 
comprehensive VA psychiatric examination.   
The claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  All necessary tests should be 
conducted.

The report of examination should note all 
psychiatric disabilities, to include PTSD, 
found to be present.  The examiner is then 
asked to comment whether it is at least as 
likely as not that any psychiatric 
disability found to be present, to 
specifically include PTSD, is related to or 
had its onset during service.  In offering 
this opinion, the examiner must acknowledge 
and discuss the Veteran's competent report 
regarding the onset and chronicity of his 
psychiatric symptoms.  The opinion should 
be reconciled with the Veteran's reported 
involvement in a 1992 motor vehicle 
accident, and the January 2008 private 
evaluation report.  

All findings and conclusions should be set 
forth in a legible report.

4.  Then readjudicate the appeal.  If the 
benefit sought on appeal is not granted, 
the RO should issue a supplemental 
statement of the case and provide the 
Veteran and his representative an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

